Filed 10/28/13 Marriage of Bailey and Nation CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re Marriage of ADRIAN BAILEY and                                  B242417
REBECCA NATION.                                                      (Los Angeles County
                                                                     Super. Ct. No. SD 025781)

ADRIAN BAILEY,

         Respondent,

         v.

REBECCA NATION,

         Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, David J.
Cowan, Commissioner. Reversed.


         Friedman & Friedman, Ira M. Friedman, David Friedman and Gail S. Green for
Appellant.


         Adrian Bailey, in pro. per., for Respondent.


                                                       ******
       In a prior appeal, we reversed a trial court order requiring Rebecca Nation to pay
her ex-husband Adrian Bailey‟s attorney fees. We found no evidence that Nation had the
ability to pay Bailey‟s fees even though there was evidence Nation‟s mother had such
ability. While the prior appeal was pending, the trial court ordered Nation to pay
additional fees to Bailey‟s attorney. We now reverse the second order for the same
reason as the first: there was no evidence that Nation had the ability to pay Bailey‟s
attorney fees.
                               FACTS AND PROCEDURE
       Nation and Bailey, who divorced in 2007, have one child. (In re Marriage of
Bailey & Nation (Jan. 14, 2013, B236851) [nonpub. opn.] (Bailey I).) In September
2011, the trial court ordered Nation to pay $10,000 in attorney fees to Bailey. We
reversed that order in an opinion filed January 14, 2013. (Bailey I, supra, B236851.) We
explained that there was no evidence Nation had the ability to pay the attorney fee award
and “Nation‟s mother could not be ordered under [Family Code] section 2030 to finance
her ex-son-in-law‟s litigation.” (Ibid.)
       While Bailey I was pending, on March 15, 2012, the trial court ordered Nation to
pay Bailey‟s attorney $10,000 to assist with the appeal in Bailey I. The trial court found
that “there is a disparity in access to funds to retain counsel, and that the Respondent
[Nation] has access to funds, based upon the amount of attorney‟s fees that have been
paid by her, or paid on her behalf, in the past.” The court further indicated it would not
permit discovery by either party until Nation paid Bailey‟s attorney. The court
recognized that this second order was based on the same reasoning as its first (the one
then pending on appeal) and recognized that reversal of the first order would require
reversal of the second.
                                       DISCUSSION
       In the prior appeal, we determined that “[Family Code] section 2030 requires not
only a disparity in access to funds, but also evidence that one party is able to pay for legal
representation of both parties. Section 2030, subdivision (b) provides: „the court shall
make findings on whether an award of attorney‟s fees and costs under this section is


                                              2
appropriate, whether there is a disparity in access to funds to retain counsel, and whether
one party is able to pay for legal representation of both parties.‟ (Italics added.) Thus,
under the plain language of the statute, in addition to determining that there was a
disparity in access to funds, the court was required to consider whether Nation was able
to pay for the legal representation of both parties.” (Bailey I, supra, B236851.) Our
determination constitutes law of the case, which requires that when “„an appellate court
states in its opinion a principle of law necessary to the decision, that principle becomes
law of the case and must be adhered to in all subsequent proceedings, including appeals.
[Citations.]‟” (Roden v. AmerisourceBergen Corp. (2007) 155 Cal.App.4th 1548, 1576.)
       Because there was no evidence Nation was able to pay the fees, the court erred in
awarding fees. Nation‟s income and expense declaration filed March 22, 2012, indicates
that she had not been employed since May 2009, when she was employed for a two-week
period. Nation‟s income and expense declaration indicated that she owed her mother
approximately $230,000 for legal expenses.
       Evidence that Nation‟s mother funded Nation‟s attorney fees does not support the
attorney fee award. “Generally, „[p]arents are not obligated to pay the costs of their
children‟s divorces.‟ (In re Marriage of Schulze (1997) 60 Cal.App.4th 519, 532.) There
is an exception for a grandparent who is a party to the lawsuit. (In re Marriage of Perry
(1998) 61 Cal.App.4th 295, 310-311 [ordering grandmother who became party to pay
other side‟s attorney fees]; see also [Fam. Code,] § 2030, subd. (d) [nonspouse party may
be ordered to pay fees in an amount necessary to maintain or defend the action „on the
issues relating to that party‟].) But Nation‟s mother was not a party to the lawsuit, and
therefore could not be ordered to pay Bailey‟s fees.” (Bailey I, supra, B236851.)
       Because the order awarding attorney fees must be reversed, we need not consider
Nation‟s argument that the court erred in prohibiting discovery until Nation paid Bailey‟s




                                             3
attorney fees. That prohibition was dependent on the order of attorney fees, which is now
reversed.1
                                     DISPOSITION
       The order is reversed. The parties shall bear their own costs on appeal.




                                                 FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       RUBIN, J.




1      As in Bailey I, Bailey attempts to rely on the disentitlement doctrine, which
disentitles a litigant from appealing when that litigant is in violation of a court order.
(See In re Marriage of Hofer (2012) 208 Cal.App.4th 454, 456.) Bailey states that
Nation should be disentitled from appealing because she did not file a complete income
and expense declaration and because she did not pay his attorney fees. The record
indicates Nation filed an income and expense declaration and Nation‟s failure to pay the
attorney fee order, which we subsequently reversed on appeal, does not disentitle her
from appealing the second order.


                                             4